     Case 1:18-cr-00171-DAD-BAM Document 109 Filed 09/23/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:18-CR-00171-DAD-BAM

12                                    Plaintiff,          FINAL ORDER OF FORFEITURE

13                            v.

14    JURANDY DANIEL LOPEZ JIMENEZ,

15                                    Defendant.

16

17           WHEREAS, on May 21, 2020, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Jurandy Daniel Lopez

19   Jimenez in the following property:

20                   a. All firearms and ammunition seized by law enforcement, including, but not

21                       limited to a Glock, model 17, 9mm, SN: UE800.

22           AND WHEREAS, beginning on June 28, 2020, for at least thirty (30) consecutive days,

23   the United States published notice of the Court’s Order of Forfeiture on the official internet

24   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties

25   of their right to petition the Court within sixty (60) days from the first day of publication of the

26   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

27   property;

28   ///
                                                          1
     Case 1:18-cr-00171-DAD-BAM Document 109 Filed 09/23/20 Page 2 of 2

 1          AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3                  a.      Robert J. Jossis: A notice letter was sent via certified mail to the last-

 4   known address of Robert J. Jossis at 6801 W Carol Pk, Peoria, AZ 85382 on August 14, 2020.

 5   The certified mail parcel was returned to the United States Attorney’s Office on August 28, 2020

 6   marked “Return to Sender,” “Insufficient Address,” “Unable to Forward.”

 7          AND WHEREAS, the Court has been advised that Robert J. Jossis has not filed a claim

 8   to the subject property and the time for him to file a claim has expired.

 9          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

10   subject property and the time for any person or entity to file a claim has expired.

11          Accordingly, it is hereby ORDERED and ADJUDGED:

12          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

13   America all right, title, and interest in the above-listed property pursuant to 21 U.S.C. §

14   853(a), to be disposed of according to law, including all right, title, and interest of Jurandy

15   Daniel Lopez Jimenez and Robert J. Jossis.

16          2.      All right, title, and interest in the above-listed property shall vest solely in the

17   name of the United States of America.

18          3.      The United States Forest Service shall maintain custody of and control over the

19   subject property until it is disposed of according to law.

20   IT IS SO ORDERED.
21
        Dated:     September 23, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         2
